Citation Nr: 0122814	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether an October 21, 1946, rating decision was clearly 
and unmistakably erroneous in assigning a 20 percent rating 
for the appellant's shell fragment wound of the right gluteal 
region.

2.  Entitlement to a 40 percent rating for shell fragment 
wound of the right gluteal region, effective from March 17, 
1946.  


REPRESENTATION

Appellant represented by:	Timothy D. Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from June 1944 to March 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The issues of entitlement to increased ratings for post-
traumatic stress disorder (PTSD) and shell fragment wound of 
the right buttock, which were previously before the Board and 
remanded for further action, have been withdrawn by the 
appellant in accordance with 38 C.F.R. § 20.204 (2000).  The 
only issues currently before the Board are those specified on 
the title page.  

The Board notes that on a VA Form 9 dated in March 1993, the 
appellant stated that he may have blood pressure and 
breathing problems which may be secondary to his PTSD.  He 
then asked that his records from the VA Medical Center in 
Martinez be secured.  He appears to be raising a claim for 
service connection for blood pressure and breathing 
disorders.  This matter has not been addressed by the RO and 
is referred for clarification and any further appropriate 
action.


FINDINGS OF FACT

1.  The October 21, 1946, RO decision to assign a 20 percent 
rating for the appellant's shell fragment wound of the right 
gluteal region, effective from March 17, 1946, was reasonably 
supported by the evidence then of record.

2.  The October 21, 1946, rating decision was not appealed; 
the rating decision was not clearly and unmistakably 
erroneous.  


CONCLUSIONS OF LAW

1.  The RO did not commit clear and unmistakable error in its 
October 21, 1946, rating decision by not assigning a 40 
percent rating for the appellant's service-connected shell 
fragment wound of the right gluteal region.  38 C.F.R. § 
3.105(a) (2000).

2.  The October 21, 1946 rating decision is a final decision.  
There is no legal basis for assignment of a 40 percent rating 
for the appellant's shell fragment wound of the right gluteal 
region, effective from March 17, 1946.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105, 20.1103 (2000); 
Sabonis v. Brown, 6 Vet. App. (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that by means of a rating decision dated 
October 21, 1946, the appellant was awarded service 
connection for shell fragment wound of the right gluteal 
region, moderate injury to muscle Group XVII, muscles of 
pelvic girdle group.  He was rated 20 percent disabled under 
Diagnostic Code (DC) 5317, effective from March 17, 1946, the 
day after his separation from service.  He was notified of 
that decision by means of a letter dated December 3, 1946.  
That decision was not appealed and became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.1103. 

Contentions

The appellant asserts that the October 21, 1946, rating 
decision was clearly and unmistakably erroneous in assigning 
him a 20 percent rating for his shell fragment wound, and 
that he is entitled to a 40 percent rating for this 
disability effective from March 17, 1946.  During a RO 
hearing held in October 1994, the appellant's representative 
argued that the appellant's shell fragment wound involved two 
different and distinct muscle groups, and that he should have 
been rated under both DC 5314 and DC 5317.  It was argued 
that both the gluteus maximus and the vastus muscles were 
involved in this shell fragment wound, and for this reason, 
the appellant was entitled to a rating higher than 20 percent 
effective from the initial award of service connection.  The 
appellant himself testified that during service, he was told 
by physicians that the anterior thigh was also involved.  
Also, the appellant's attorney submitted written arguments 
(in October 1995) to the effect that VA's failure to consider 
the appellant's testimony as to the incurrence of injury to 
the anterior thigh, as well as his complaints of pain in the 
thigh, was in violation of 38 U.S.C.A. § 1154(b).  However, 
it appears that this theory of clear and unmistakable error 
(CUE) was abandoned as the appellant's private medical 
evaluation (dated in January 1996) confirmed the prior 
medical evidence of record, which found that the muscles of 
the thigh (vastus) were not involved.  

Subsequently, during a Board hearing held in July 1997, the 
appellant's attorney argued that the appellant was 
erroneously rated 20 percent disabled in 1946 because the RO 
based its decision on the separation physical examination, 
which showed a moderate injury, rather than the military 
hospital records which had noted a moderately severe injury, 
as the military hospital records were not readily available 
in 1946.  However, the notice of disagreement, dated in 
August 2000, argues that the pertinent service medical 
records (the hospital records which noted moderately severe 
muscle injury) were of record in 1946 and that the rating 
specialist either overlooked or disregarded such records.  It 
was also argued that the physical examination at separation 
was either carried out incompletely, or did not occur at all 
because the examination report noted a scar on the left hip; 
the appellant reportedly does not have a scar on his left 
hip.  

During a Board videoconference hearing held before the 
undersigned in March 2001, it was argued that it was not 
clear whether the pertinent service medical records were 
available at the time of the 1946 rating as the RO asked for 
the wrong hospital records (the 195th rather than the 95th 
Station Hospital).  Also, the appellant testified that he 
does not have a scar on his left hip and that had he in fact 
been examined at separation, the misstatement about the left 
hip scar would not have been made on the separation 
examination report.   He also indicated that he did not apply 
for disability compensation in 1946, and was surprised when 
he received an award letter at that time.  

Applicable Law

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 C.F.R. § 
3.105(a).  Where evidence establishes CUE, the prior decision 
will be reversed or amended.  Id.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

In Russell v. Principi, the Court defined CUE as follows:

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Russell, Vet. App. 310, 313-14 (1992) (en banc).  "A 
determination that there was a '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell at 314.  "In order for there to be a 
valid claim of [CUE], . . . [t]he claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Id. at 313; see also Damrel v. Brown, 
6 Vet. App. 242 (1994).  Moreover, a CUE claim must identify 
the alleged error(s) with "some degree of specificity."  
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), en banc review denied, 6 
Vet. App. 162 (1994) ("to raise CUE there must be some degree 
of specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different").

In addition, a final RO decision may be vitiated in cases of 
grave procedural error. Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) (where there is a breach of the duty to assist in 
which VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see Tabalazon 
v. Brown, 8 Vet. App. 359, 361 (1995). 

Under the rating criteria in effect in 1946, injuries of the 
muscles involved in the pelvic girdle group were assigned a 
20 percent rating for moderate muscle injury, a 40 percent 
rating for moderately severe muscle injury, and a 50 percent 
rating for severe muscle injury.  A note under muscle 
injuries provided that in rating disability from injuries of 
the musculoskeletal system, attention was to be given first 
to the deeper structures injured, bones, joints, and nerves.  
A compound comminuted fracture, for example, with muscle 
damage from the missile, established a severe muscle injury, 
and there may be additional disability from malunion of bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle, or group of 
muscles is damaged.  A through and through injury, with 
muscle damage, is always at least a moderate injury, for each 
group of muscles damaged.

Moderate muscle disability was described as follows:  

Type of injury - Through and through or 
deep penetrating wound of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.
History and complaint - Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds (weakness, fatigue-pain, 
uncertainty of movement) particularly 
fatigue and fatigue-pain after moderate 
use, affecting the particular functions 
controlled by injured muscles.  
Objective Findings - Entrance and (if 
present) exit scars linear or relatively 
small, and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests. (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

Moderately severe muscle disability was described as follows:

Type of injury - Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.
History and complaint - Service 
department record or other sufficient 
evidence showing hospitalization for 
prolonged period in service for treatment 
of wound of severe grade. Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds. Evidence of 
unemployability because of inability to 
keep up to production standards is to be 
considered, if present.
Objective findings - Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups. 
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

Severe muscle disability was described as follows:

Type of injury - Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture, with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.
History and complaint - As under 
moderately severe above, in aggravated 
form.
Objective findings - Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile. X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile. Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance. Soft or flabby muscles 
in wound area. Muscles do not swell and 
harden normally in contraction. Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function. In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
Faradism compared with the sound side may 
be present. Visible or measured atrophy 
may or may not be present. Adaptive 
contraction of opposing group of muscles, 
if present, indicates severity. Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of missile, particularly of the 
trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

Evidence

The evidence of record indicates that some, but not all of 
the appellant's service medical records were available as of 
the time of the initial rating award in 1946.  The Board is 
able to identify with specificity certain service medical 
records which were of record in 1946.  The service medical 
records that were before the VA adjudicators in 1946 included 
the appellant's induction and separation examination reports, 
a medical report from the 97th General Hospital, dated in 
August 1945, and an abbreviated clinical record with entries 
from February to April 1945.  What is not clear, however, is 
whether there were any additional service medical records 
before VA in 1946 and exactly which additional service 
medical records were provided to VA at a later date.   

It is noted that in August 1946, the RO completed a Request 
for Army Information (Request).  The Request noted that the 
alleged disease or injury for which treatment records were 
being sought was a shrapnel wound to the right hip.  The date 
of incurrence was noted as February 7, 1945.  The places of 
treatment were reported to be the following:  the 177th 
General Hospital in France, the 217th General Hospital in 
Paris, the 195th Station Hospital in France, and the 97th 
General Hospital in Frankfort, "Ga."  This information 
appears to have been obtained from the appellant's claim 
form, which was signed by him, and received at the RO in June 
1946.  

It appears that on September 16, 1946, the Army replied to 
the Request by indicating that the records of the alleged 
overseas treatment at the 177th General Hospital and the 195th 
Station Hospital were not readily available.  At that time, 
photostat copies of 1 physical examination at entrance and 1 
field medical card, as well as the originals of 1 final 
physical examination, and 1 abbreviated clinical record from 
the 97th General Hospital were forwarded to the VA.  The 
Request is date-stamped by the RO as having been received on 
September 25, 1946.

From this evidence, the Board can conclude with relative 
certainty that the separation and induction examinations were 
of record in 1946, as the Request specifically stated that 
these documents were supplied to the VA, and the current 
record includes a copy of 1 induction examination and an 
original separation examination report.  The Board can also 
conclude with certainty that an original abbreviated clinical 
record, which records treatment from February to April 1945, 
was before the RO in 1946 because the document is stamped as 
having been received by the RO on September 24, 1946.  This 
is likely the original abbreviated clinical record from the 
97th General Hospital to which the Request refers.  The other 
document that was sent to the RO according to the Request is 
an August 1945 medical card from the 97th General Hospital in 
Germany.  This is the only other medical record which is a 
photostat copy; thus, this must be the photostat field 
medical card to which the Request refers.

The Board notes that on September 16, 1946, the "DPRB 
Administration Center" in St. Louis, Missouri, made a 
request to the "Clinical Records Branch" to have the 
appellant's clinical records forwarded to the VA.  Block 8 of 
this request form notes the following three options:  A. 
Available records forwarded herewith; B. No records on file; 
and C. Request for records forwarded to another division or 
agency.  The block that was checked was block A, and it was 
noted that the records were forwarded to VA on September 19, 
1946.  Block 8 also stated that the overseas clinical records 
covering treatment referred to hereon are not now available, 
but will be furnished when received.  It is not clear exactly 
to what overseas records this statement referred.  This may 
have referred to treatment records from the 217th General 
Hospital given what was noted on Block 9.  Block 9 states 
that all clinical records on file would be automatically 
furnished on each request, but that the requesting 
installation may indicate below previous hospitalization 
which is of primary interest; the installation which was 
noted to be of primary interest was the  217th General.  

The Board cannot state with certainly which documents were 
forwarded to the VARO in 1946 by the Clinical Records Branch.  
Whether the records forwarded were the same records to which 
the Request referred, or whether there were any additional 
records sent is not clear.  It is clear, however, that 
certain additional service medical records were sent to the 
RO in February 1951.  A Supplemental Report from the 
Demobilized Personnel Records Branch in St. Louis, Missouri, 
dated in February 1951, indicates that additional medical 
records (medical cards) were sent to the RO.  The 
Supplemental Report (and presumably the attached medical 
cards) was received by the RO in March 1951.  However, as 
explained later in this decision, the fact that certain 
service medical records were not before the adjudicators in 
1946, and the fact that it cannot be said with specificity 
which records were unavailable in 1946 does not change the 
outcome of this case.  The records that were in fact before 
the RO provided the adjudicators with all the necessary 
information and the unavailability of additional service 
medical records does not result in CUE in this case.  

The abbreviated clinical record which was before the 
adjudicators in 1946 indicated that the appellant was wounded 
in action on February 7, 1945, receiving a penetrating wound 
to the right buttock, and a compound comminuted fracture of 
the right ilium, slight, incomplete.  A clinical record entry 
dated February 8 states that he had removal of foreign body.  
Physical examination showed two 4 inch lacerating wounds in 
the right hip, and the one over the ilium had draining sinus; 
there was a question of osteomyelitis.  Progress notes were 
dated from February 24th to April 3rd, and showed that he had 
dressing, secondary sutures, and removal of sutures.  Also, 
it was noted that on March 22nd, there was improvement; on 
March 31st, he had slight burning; and on April 3rd, he had 
some weakness and limitation in flexion in the right hip.  He 
was returned to light duty. 

Another service medical record that was before the 
adjudicators in 1946 was a medical card which stated that on 
August 1, 1945, the appellant was admitted to the 97th 
General Hospital for treatment for an old injury (shrapnel), 
right gluteal region.  He remained hospitalized until August 
5, 1945, when he was returned to duty, unimproved.  The 
diagnosis at discharge from the hospital was cicatrices, 
painful, right gluteal region, with slight limitation of 
motion, secondary to wound, penetrating, right buttocks and 
hip, incurred in action on February 2, 1945.  

The appellant's discharge examination report, dated March 15, 
1946, was also before the adjudicators in 1946.  The 
examination report noted, in pertinent part, that the 
appellant sustained a shell fragment wound to the right hip 
in February 1945, and was treated at the 177th Station 
Hospital.  Examination of the skin showed a 5 inch linear 
scar on the left hip, and a 4 inch linear scar on the right 
"glutol" (sic) region.  Musculoskeletal defects were noted 
as follows:  "[r]ight hip-full range of motion, mild 
tenderness at site of injury[, t]enderness of muscles on 
motion."  Neurological findings were normal at that time.  

The appellant's induction examination report, dated in June 
1944, which was also before the adjudicators in 1946, 
indicated, in pertinent part, that the appellant had a scar 
on his left thigh.

The service medical records which were likely not before 
adjudicators in 1946 include a medical card from the 3rd 
Battalion Aid Station, which noted that on February 7, 1945, 
at 2100 hours, the appellant received a shell fragment wound 
to the right hip.  An x-ray report dated February 25, 1945, 
indicates that there was no evidence of fracture of the right 
ilium.  A medical card and an abbreviated clinical record 
recording treatment from February to April 1945 at the 95th 
Evacuation Hospital and the 177th General Hospital indicates 
a diagnosis of shell fragment wound to the right buttock, 
moderately severe, and compound comminuted fracture of the 
right ilium, slight, incomplete; his treatment included 
debridement and removal of foreign body.  A medical card from 
the 177th General Hospital noted that on March 1, 1945, he 
had secondary closure of the hip wound.  He was returned to 
light duty on April 11, 1945.  An abbreviated clinical record 
dated August 2, 1945, indicates that he had a wound 
penetrating the right hip in February 1945 and that he had 
leg aches and was stiff ever since he left the hospital.  He 
had aches down the back of the leg and in the heel.  Physical 
examination showed painful cicatrices in the anterior and 
posterior right gluteal region.  The progress section of the 
clinical records noted that the wounds had healed well and 
that there was no induration.  The skin was freely movable.  
Cicatrices were not adherent.  There was no limitation of 
motion of the leg.  The history was not typical of peripheral 
nerve injury.  He was to have a neurologic consultation.  He 
was returned to duty as a Class "B" on August 5th. 

Analysis

Having considered the evidence of record and the applicable 
laws, the Board finds that the 1946 rating decision was not 
clearly and unmistakably erroneous in assigning a 20 percent 
rating for the appellant's shell fragment wound.  First, the 
Board notes that the service medical records which were 
before the adjudicators in 1946 included most of the 
information that was contained in the service medical records 
that were likely provided in 1951.  Specifically, both the 
service medical records that were available in 1946, as well 
as the ones that were forwarded to the RO in 1951, showed 
that the appellant was wounded in action in February 1945, 
that he had a penetrating wound in the right gluteal region, 
that the hospital records described the wound as moderately 
severe, that he had removal of foreign body and secondary 
closure during his hospitalization, that he was returned to 
light duty in April 1945, and that he was hospitalized in 
August 1945 for painful cicatrices in the right gluteal 
region.  The only pertinent information that was not before 
the RO in 1946 was the information provided in the progress 
section in the August 1945 abbreviated clinical record, and 
the February 1945 x-ray findings.  With regards to the August 
1945 information in the progress section, this information 
essentially confirms that the residuals of the shell fragment 
wound were not more than moderate.  As for the x-ray report, 
this shows that the shell fragment wound did not cause as 
severe an injury as originally diagnosed; specifically, that 
there was no compound comminuted fracture.  Thus, the Board 
concludes that although the record was incomplete as of the 
October 1946 rating decision and that it is likely that not 
all of the correct facts, as they were known at the time, 
were before the adjudicators, the information that was likely 
not before the adjudicators (e.g., x-ray report, progress 
section of the August 1945 hospitalization), would not have 
manifestly changed the outcome of the case at the time that 
it was made.  In fact, this additional evidence, particularly 
the x-ray report which noted that there was no fracture of 
the right gluteal region, would have only supported the 
finding that the injury was moderate.    

The Board emphasizes that the moderately severe description 
of the wound during the appellant's hospitalization in 
February to April 1945 was before the adjudicators in 1946.  
Characterization of the wound as moderately severe does not 
necessarily lead to the conclusion that there was moderately 
severe muscle disability.  In fact, under the regulation in 
effect in 1946, the history and complaint section of 
moderately severe disability of the muscles noted that there 
should be a showing of service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
This clearly indicates that characterization of the severity 
of the wound does not equal the level of muscle disability.  
Thus, it was reasonable for the adjudicators to conclude that 
the appellant did not meet the history and complaint criteria 
for moderately severe muscle disability as far as the 
severity of the wound is concerned.  In fact, it could be 
reasonably found that none of the history and complaint 
criteria for moderately severe muscle disability were met.  
Record of consistent complaints of cardinal symptoms of 
muscle wounds was not shown.  There was only an August 1945 
record which noted his complaints of pain.  Also, at 
discharge, only some tenderness was noted.  With regard to 
evidence of unemployability due to inability to keep up to 
production standards, this was clearly not shown.  The record 
at that time showed that he was returned to duty, albeit, 
light duty, in April 1945, and remained on active duty until 
March 1946.  

As far as objective findings, the evidence of record at that 
time did not report moderate loss of deep fascia, moderate 
loss of muscle substance, or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
evidence of record at that time also did not report marked or 
moderately severe loss of strength.    

Thus, the Board finds that based on the medical evidence of 
record at that time, it was reasonable for the adjudicators 
to conclude that there was moderate, not moderately severe 
muscle disability, especially given the medical findings at 
his separation examination.  Specifically, it is noted that 
at separation, he had full range of motion, only mild 
tenderness at the site of the injury, and tenderness of the 
muscles on motion.  On the basis of the evidence of record at 
that time, as well as the correct facts, as they were known 
at that time (e.g., no fracture), even though they may not 
have been before the adjudicators, a finding that the injury 
was moderate is not CUE.  

The Board notes the appellant's assertion that his separation 
examination was either not accomplished or was incomplete due 
to the error about his left hip scar.  However, the Board 
also notes that at his induction examination, a left hip scar 
was noted.  The Board does not doubt the appellant's 
sincerity in his statement that he did not have a left hip 
scar.  However, it is possible that he has simply forgotten 
that he had a scar and that the scar has healed over the 
years such that it is no longer visible.  Granted, no one 
would know better than the appellant whether or not he had a 
scar; the Board is merely suggesting that given the number of 
years that have passed, it is possible that the scar has 
completely healed and that the appellant has forgotten about 
it.  In this regard, the Board also notes that the appellant 
did not recall ever filing a claim for compensation in 1946.  
However, the record indicates that such a claim was indeed 
filed in 1946 and the application form bears his signature.  
In any event, even if the separation examination was 
erroneous as far as the left hip scar is concerned, there is 
no indication that the evaluation and the findings with 
regards to the right hip are inaccurate.  The injury 
described and the physical findings are consistent with the 
prior service medical records.  

It is also noted that the appellant's attorney has argued 
(substantive appeal dated in September 2000) that the 
statement of the case (SOC) "fails entirely to discuss the 
evidence that was before the person who committed error in 
March[] 1946."  The Board does not agree.  The SOC, dated in 
September 2000, notes that the rating assigned was based on 
the findings of the separation examination, and that although 
the appellant's records of treatment for the wound indicate 
that the wound was characterized as moderately severe, the 
separation examination showed healing of the wound and 
moderate disability at the time of discharge.  

In view of the foregoing, the Board concludes that there is 
no legal basis for the assignment of an effective date of 
March 17, 1946, for a 40 percent rating award for the 
appellant's shell fragment wound.  There being no legal basis 
under the law to grant the benefit requested, the claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, while the Board acknowledges the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), and recently promulgated VA 
regulations which implement the Act, these provisions are 
inapplicable in a case such as this, which involves an 
allegation of clear and unmistakable error.  See Livesay v. 
Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 2001) (en banc).  



ORDER

An October 21, 1946, rating decision was not clearly and 
unmistakably erroneous in assigning a 20 percent rating for 
the appellant's shell fragment wound of the right gluteal 
region, and entitlement to a 40 percent rating for shell 
fragment wound of the right gluteal region, effective from 
March 17, 1946, is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

